DETAILED ACTION
This is the first Office action on the merits of Application No. 16/640545. Claims 1-14 are pending. By preliminary amendment, claims 4-7, 9, and 11-14 are amended.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/20/2020 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 54 in Fig. 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: in paragraph [0041] nut threads 154.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The phrase “at least by press fit” in claim 5 and claim 13 is interpreted as having a press fit or tighter.

Claim Objections
Claims 1-2, 9, and 11 are objected to because of the following informalities:  
claim 1, line 13-14, the phrase “the diameter” appears it should be –a diameter—as this is the first time the element has been recited;
claim 1, line 14 and 16 (two instances), it appears between “spring” and “the” a comma is missing for ease of understanding;
claim 2, line 4, the phrase “transmission drum” appears it should be –the transmission drum—as this element was previously recited.
claim 2, line 5, the phrase “the level of positive torque” appears it should be –a level of positive torque—as this element is newly recited;
claim 9, line 16, the phrase “the diameter” appears it should be –a diameter—as this is the first time the element has been recited;
claim 9, line 16 and 19 (two instances), it appears between “spring” and “the” a comma is missing for ease of understanding;
claim 11, line 4, the phrase “transmission drum” appears it should be –the transmission drum—as this element was previously recited; and
claim 11, line 5, the phrase “the level of positive torque” appears it should be –a level of positive torque—as this element is newly recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 3, and claim 12, line 3, the phrase “at least” renders the claim indefinite because it is unclear what “at least” is modifying. It is unclear whether “at least” is modifying the number of stops or suggesting there are additional non-clutched connection means. If the limitation is meant to include alternative non-clutched connection means, it appears those should be explicitly added to the claim for better understanding. Alternatively, the phrase –at least one-- would represent that the number of stops may be more than one. 

Allowable Subject Matter
Claims 1-3, 5-11, and 13-14 are allowed.
Claims 4 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious a decoupler, comprising: the first end region of the torsion spring is connected to one of the pulley and the hub via a non-clutched connection, and the second end region of the torsion spring is connected to the other of the pulley and the hub via a clutched connection; wherein, when the pulley and hub rotate relative to one another in a direction that tends to increase a diameter of the torsion coil spring, the second end region of the torsion spring is drivingly connected to the other of the pulley and the hub so as to impart the rotation of the pulley to the hub, and when the pulley and hub rotate relative to one another in a direction that tends to decrease the diameter of the torsion coil spring, the second end region of the torsion spring is decoupled from the other of the pulley and the hub so as to allow the hub to overrun the pulley; and a bushing disposed between the pulley and the transmission drum, enabling the pulley and hub to rotate relative to one another, the bushing being substantially axially co-extensive with the axial extent of the intermediate region of the torsion spring, in combination with the other elements required by the claim.
	Regarding claim 9, the prior art does not disclose or render obvious a decoupler, comprising: wherein the transmission drum and the connector are provisioned by separable pieces, and wherein fixation of the connector to the belt driven accessory shaft fixes the transmission drum to the belt driven accessory shaft; the first end region of the torsion spring is connected to one of the pulley and the hub via a non-clutched connection, and the second end region of the torsion spring is connected to the other of the pulley and the hub via a clutched connection; wherein, when the pulley and hub rotate relative to one another in a direction that tends to increase a diameter of the torsion coil spring, the second end region of the torsion spring is drivingly connected to the other of the pulley and the hub so as to impart the rotation of the pulley to the hub, and when the pulley and hub rotate relative to one another in a direction that tends to decrease the diameter of the torsion coil spring, the second end region of the torsion spring is decoupled from the other of the pulley and the hub so as to allow the hub to overrun the pulley, in combination with the other elements required by the claim.
	The closest prior art, Williams (WIPO Publication WO2011160202, cited in the IDS dated 5/20/20), discloses a pulley (70), transmission drum (30), connector (140), and spring (100), but does not disclose the first end region of the torsion spring is connected to one of the pulley and the hub via a non-clutched connection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Schneider (US Patent Publication 2017012425) discloses a decoupler with busing (17) in the intermediate region, but does not disclose overrun with diameter decrease and drivingly connected with diameter increase (paragraph [0028]).
	Dell (US Patent Publication 20090176583) discloses a torsion coil spring (36) and busing (68), but does not disclose overrun with diameter decrease and drivingly connected with diameter increase.
	Replete (US Patent Publication 20180087599) discloses a spring (16) with busing (28), but does not disclose overrun with diameter decrease and drivingly connected with diameter increase.
	Liston (US Patent Publication 20040112700) discloses a spring (24), but does not disclose a non-clutched connection of either the pulley or transmission drum.
	Tran (US Patent Publication 20150060232) discloses a spring (16), but does not disclose overrun with diameter decrease and drivingly connected with diameter increase (e.g. paragraph [0025]).
	Serkh (US Patent Publication 20110245000) discloses spring (30), but does not disclose the transmission drum and the connector are separable pieces.
	Shimamura (US Patent Publication 20190136957) discloses a spring (4), but does not disclose the transmission drum and the connector are separable pieces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659